Citation Nr: 1622021	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-08 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for restless leg syndrome, to include as due to herbicide exposure and as secondary to service-connected PTSD.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.

4.  Entitlement to a compensable evaluation for residuals of a groin scar, status post left hydrocelectomy.  

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to January 1970.  He served in Vietnam from September 1967 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, November 2009, and June 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2015.  A partial transcript of that hearing has been associated with the claims file.  

The Board sent a letter to the Veteran and his representative in March 2016 indicating that a complete transcript of the July 2015 hearing was unavailable.  They were provided the opportunity to request an additional hearing; however, to date, no response has been received.  
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issues of entitlement to service connection for restless leg syndrome and entitlement to increased evaluation for PTSD and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At the July 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his claim for an increased evaluation for residuals of a groin scar.

2.  At the July 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his claim for entitlement to TDIU.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal have been met, and the claim for a compensable evaluation for his residuals of a groin scar is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal have been met, and the claim for TDIU is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the July 2015 hearing, the Veteran and his representative indicated that they wanted to withdraw the issues of entitlement to an increased evaluation for his residuals of a groin scar and to TDIU.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.  


ORDER

The appeal for the issue of entitlement to an increased evaluation for residuals of a groin scar is dismissed.

The appeal for the issue of entitlement to a TDIU is dismissed.


REMAND

The Veteran was last afforded a VA examination in May 2012 in connection with his claim for an increased evaluation for bilateral hearing loss.  However, at the July 2015 hearing, he testified that his hearing had become worse since that time.  The Veteran also submitted audiometry testing dated in February 2014 in support of his claim.  The Board notes that such testing appears to show that the Veteran's hearing may have actually improved since May 2012.  However, the February 2014 test does not indicate that the Maryland CNC test was performed.  In light of this conflicting evidence, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.

The Veteran has also asserted that he developed restless leg syndrome as a result of his exposure to herbicides while serving in Vietnam and/or as secondary to his service-connected PTSD.

The claims file does show that the Veteran served in the Republic of Vietnam during the Vietnam era, and he is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  

Although restless leg syndrome is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Nevertheless, the evidence of record does not include a medical opinion based upon a complete review of the claims file addressing whether the Veteran has restless leg syndrome that is causally or etiologically related to his herbicide exposure in service.  The Veteran has also submitted medical articles regarding an association between restless leg syndrome and PTSD.  Therefore, the Board finds that a VA medical opinion is necessary for determining the nature and etiology of the disorder.

Additionally, the Board notes that, although the RO sent the Veteran a notice letter in connection with his restless leg disorder claim in August 2007 and October 2007, the Veteran later amended his claim to include a claim for service connection on a secondary basis.  Thus, the letters did not inform the Veteran of the evidence and information necessary to substantiate a claim on a secondary basis.  See Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103(a) is remandable error).  As the claim is being remanded for further development, the Veteran should be provided proper notice on remand.

The Board further notes that the Veteran was last afforded a VA examination in September 2009 in connection with his claim for an increased evaluation for PTSD.  Based on his hearing testimony, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected PTSD.  For example, he denied having panic attacks at the time of the examination, whereas he later reported having panic attacks during the July 2015 hearing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for restless leg syndrome.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss, restless leg syndrome, and PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

If possible, the examiner should distinguish which symptoms are attributable to the Veteran's service-connected PTSD as opposed to any other nonservice-connected disorder.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's service-connected bilateral hearing loss and discuss the effect of the disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any restless leg syndrome that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has restless leg syndrome that is causally or etiologically related to his military service, to include his herbicide exposure therein (regardless of the fact that disorder is not presumed to be associated with herbicide exposure).

He or she should also address whether any current restless leg syndrome is caused by or permanently aggravated by the Veteran's service-connected PTSD.  The examiner is asked to specifically address the medical articles submitted by the Veteran and his representative in his or her opinions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


